Citation Nr: 0617546	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-34 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether an April 1987 rating decision was clearly and 
unmistakably erroneous in denying a rating greater than 10 
percent disabling for service-connected generalized anxiety 
disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and J.T.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO).

Procedural history

A VA rating decision in September 1984 established, among 
other things, the veteran's service-connected generalized 
anxiety disorder as 10 percent disabling.  Rating decisions 
dated April 1986 and April 1987 (which is the decision here 
under consideration) continued the 10 percent disability 
rating.  An August 1994 rating decision recharacterized the 
disability as post-traumatic stress disorder (PTSD) and 
increased the disability rating to 30 percent disabling.  A 
September 1996 rating decision increased the disability 
rating to 100 percent disabling, effective from June 1994.  

The veteran submitted a statement dated May 2, 2002, in 
essence seeking an earlier effective date for the 100 percent 
rating and indicating that he was basing his claim on grounds 
of clear and unmistakable error (CUE).  The September 2003 
rating decision denied the claim.  The veteran appealed, 
requesting a hearing before the Board.  

The claims folder file was transmitted to the Board which in 
November 2005 remanded the case to the RO to schedule a 
hearing.  The hearing was held before the undersigned 
Veterans Law Judge on April 10, 2006.  The transcript of the 
hearing has been associated with the veteran's VA claims 
folder.




FINDINGS OF FACT

1.  An April 6, 1987 VA rating decision determined that the 
veteran was 10 percent disabled for general anxiety disorder 
under 38 C.F.R. § 4.132, Diagnostic Code 9400 (1987).

2.  The RO's April 1987 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The April 1987 rating decision did not contain CUE.  38 
C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, contends that the RO 
committed clear and unmistakable error in the April 1987 
rating decision which denied entitlement to a disability 
rating in excess of 10 percent.  The veteran more 
specifically contends that the RO failed to properly apply 
the law to the evidence of record, which according to the 
representative clearly and unmistakably established that the 
severity of the veteran's psychiatric disability was in 
excess of 10 percent.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Therefore, the 
VCAA is generally applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  However, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that VCAA is not applicable to CUE claims.

The claim in this case alleges that the RO committed CUE in 
connection with the April 1987 decision which denied an 
increased rating for general anxiety disorder.  CUE claims 
are requests for revision of previous decisions and are 
fundamentally different from any other kind of action in the 
VA adjudicative process.  
See Livesay v. Principi, 15 Vet. App. 165 (2001).  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Thus, a person 
seeking a revision of a final decision based upon CUE is not 
a "claimant" as defined by 38 U.S.C.A. § 5100.  The Court 
also held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  Id. at 179.  Therefore, the Board finds that 
VA's duties to notify and assist imposed by the VCAA are not 
applicable to claims of CUE.  See also 38 C.F.R. § 20.1411(c) 
and (d) (2005).

Additionally, a CUE claim generally does not involve the 
submission of evidence beyond what already resides in the 
claims folder.  The outcome in this case is determined from 
an analysis of the evidence contained in the claims folder as 
of March 1987.  Thus, remand for further evidentiary 
development will serve no purpose in this instance.  Last, 
the Board finds that general due process considerations have 
been satisfied.  See 38 C.F.R. § 3.103 (2004).  The veteran 
and his representative have presented evidence and argument 
on this matter at the April 2006 hearing before the 
undersigned VLJ.  



Pertinent Law and Regulations

Finality of RO decisions

In general, VA rating decisions are final. See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  A 
final decision cannot be reopened unless new and material 
evidence is presented. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).  In the alternative, a final 
decision may be subject to revision on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2005).

CUE

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

Law and regulations in effect at the time of the April 1987 
rating decision

As noted above, the Board must apply the law and regulations 
which were in effect at the time of the decision being 
challenged on the basis of CUE.  The pertinent regulations 
follow. 

(1)  Increased ratings - in general

The 1945 schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practically be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. §§ 
3.321(a) (1987).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1987).



(2)  Assignment of diagnostic code

The veteran's general anxiety disorder was rated 10 percent 
disabling under Diagnostic Code 9400.  

The veteran's psychiatric disorder was rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 [anxiety neurosis] (1987).  
Diagnostic Code 9400 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (general 
anxiety disorder).  The Board recognizes that the diagnoses 
in the file prior to 1987 indicate that the veteran suffered 
from post-traumatic stress disorder in addition to or as a 
component of general anxiety disorder.  The Board notes that 
the diagnostic code criteria in effect in April 1987 is 
identical for both anxiety neurosis and PTSD.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not contended that a different diagnostic code should have 
been used.  Accordingly, the Board concludes that the veteran 
was appropriately rated under Diagnostic Code 9400.

(3)  Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (1987), a 10 
percent rating is assigned when emotional tension or other 
evidence of anxiety are productive of moderate social and 
industrial impairment.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (1987), a 30 
percent rating is assigned for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment. 

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (1987), a 50 
percent rating is assigned when ability to establish or 
maintain effective or favorable relationships with people is 
substantially impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in severe industrial impairment.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (1987), a 70 
percent rating is assigned when ability to establish and 
maintain effective or favorable relationships with people is 
seriously impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is pronounced impairment 
in the ability to obtain or retain employment.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (1987), a 100 
percent rating is assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
phantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  

"Moderate" is defined as "limited in scope or effect."  
See Merriam-Webster's Collegiate Dictionary, 11th Edition 
(2003), p. 798.  

"Severe" is defined as "of a great degree."  Id at p. 
1140.  

Note (1) to the Psychoneurotic Disorders Diagnostic Codes, 
38 C.F.R. § 4.132 (1987) provides that the decision maker 
cannot focus exclusively on those words within the rest of 
the criteria:

Social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, 
but is of value only in substantiating the degree 
of disability based on all of the findings.  



Factual background

Preliminarily, a short statement of facts is in order.  This 
is necessary to an understanding of the Board's decision 
because, as alluded to above, only evidence which was of 
record at the time of the April 1987 decision may be 
considered.

On May 14, 1984, the veteran was serving on active duty in 
the U.S. Coast Guard while off the New Jersey coast in a 
small boat.  The veteran accidentally fell overboard and 
under the boat while it was underway.  He was mauled by the 
boat's propeller, and was hospitalized for, among other 
injuries, facial lacerations and skull fractures that 
resulted in residual scars, sinus pain and emotional trauma.  
In a march 1985 VA rating decision, service connection was 
granted for generalized anxiety disorder, and veteran 
received a 10 percent disability rating from the date of his 
discharge from service; he was also service connected for 
various physical disabilities.

At the hearing, the veteran's representative directed the 
Board's attention to three key items of psychiatric evidence 
that address the veteran's condition and which were in the 
record when the RO issued the decision in April 1987.  
Although the Board has considered all of the evidence then of 
record, it will focus on these items.

The first is a November 1984 VA psychiatric report by Dr. 
E.K. which stated that the veteran's mental condition was 
manifested by anxiety, phobias of water and boats, and 
flashbacks in which the veteran relived his life-threatening 
incident.  
Dr. E.K. diagnosed the veteran as suffering from anxiety 
disorder with phobic features, chronic, and moderately 
severe.  

Second is a March 1986 letter from S.G., a VA staff 
psychiatrist, who stated that although the veteran continued 
to work as an electrician, he continued to suffer from a 
number of neurotic symptoms resulting from the in-service 
accident, that he had phobias of water and boats, and 
experienced nightmares and flashbacks about the accident.  
Dr. S.G. concluded that "though the veteran suffered from a 
number of persistent physical symptoms caused by the 
accident, the major part of his pain, suffering and 
limitation of function was caused by the emotional sequelae 
of his accident."  

Third, an August 1986 psychiatric report by Dr. E.K. stated 
that the patient had become extremely withdrawn and 
emotionally isolated, showed a great deal of anxiety and 
depression, was self-conscious, suffered from acute anxiety 
and fear of death, exhibited startle response, suffered from 
nightmares, and was socially inactive.  Dr. E.K. noted the 
veteran's sensorium was intact and no psychotic determinants 
were manifested, and reported a diagnosis of "generalized 
anxiety disorder with depressive and post-traumatic stress 
disorder features, chronic and severe."  

The April 1987 RO rating decision confirmed and continue the 
previously assigned 10 percent rating.  The rationale stated 
in the rating decision is as follows:

Veteran employed with U.S.P.O. on a part time 
basis.  C/o (complained of) headaches, nightmares, 
flashbacks of boating accident.  VA opinions, 
depressed uncertain of himself.  Under treatment 
every 6 months for conditions.  Not psychotic.  No 
change 10 % s/c (service-connected) nervous 
condition.  [sic].

Analysis

As indicated above, this matter must be resolved by reviewing 
the evidence and applying the law that was before the RO in 
April 1987, and determining whether, as the veteran claims, 
it is undebatable that the evidence of record at that time  
established that the veteran was entitled to an increased 
rating for his service-connected psychiatric condition.  

The Board once again notes the very high standard (i.e. 
"undebatable") which is applied with respect to CUE claims.  
Errors that are "clear and unmistakable" are undebatable; 
that is, reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
See Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  Moreover, to 
present a valid claim of CUE the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
See Crippen v. Brown, 
9 Vet. App. 412 (1996).  

The veteran through his representative  urges the Board to 
find that the psychiatrists' use of the terms such as 
"chronic", "severe" and "great" when describing the 
degree of the veteran's anxiety disorder compels a finding 
that exceeds the 10 percent disability language, and is more 
in line with the criteria of 
50 percent disabling, which uses the term "severe" ["by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment"]  See the April 2006 
Hearing Transcript, p. 12-13; see also 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1987).

For reasons which will be explained in greater detail below, 
the Board finds that there was evidence in the record in 
April 1987 which supported the veteran's claim.  However, and 
crucially, there was evidence to the contrary, i.e., evidence 
that the veteran's psychiatric symptomatology was in line 
with the assignment of a 10 percent rating.   As such, the 
record does not contain undebatable evidence compelling a 
different result and a finding of CUE is not warranted.

Specifically, the record in April contained evidence of 
psychiatric symptomatology including depression, flashbacks 
social withdrawal and phobia.  As noted by the veteran's very 
able representative, a psychiatric examiner characterized the 
disability as "chronic and severe".

There is, however, also of record evidence which is 
supportive of the assignment of a 10 percent rating, which as 
noted above is congruent with "moderate" social and 
industrial impairment.  The veteran was employed at the time 
of the August 1986 examination, as opposed to evidence of the 
veteran's unemployed status in 1984.  According to the March 
1986 report of a VA Staff Psychiatrist, the veteran married 
in May 1985.  Significantly, the veteran was being treated 
for his nervous disorder only once every six-months, compared 
with more frequent treatment he received in when service 
connection was initially granted in 1984.  

As is discussed above, the diagnostic criteria is designed to 
measure, among other things, the effect of a veteran's injury 
or disease on their ability to get or maintain employment.  
In this case, the evidence supported the RO's decision 
because the evidence indicated that the veteran was able to 
maintain employment and his psychological treatments were 
less frequent.  Thus, there was evidence that the impact of 
the veteran's nervous condition had not significantly changed 
his capacity or ability to work.  With respect to social 
inadaptability, although there was evidence that the veteran 
was withdrawn and self conscious, the fact remains that he 
married in 1985.  Coupled with the fact that psychiatric 
treatment occurred only at six month intervals, the 
disability picture presented could be described as 
"moderate".

Essentially, the veteran's contentions are that the RO failed 
to properly assess the evidence which was favorable to his 
claim.  The is amounts to asking the Board to  reweigh the 
evidence; manifestly, this cannot amount to a successful CUE 
claim.  See Crippen, supra.   

In short, no matter how compelling the veteran's assertions 
in that vein may be, they are not sufficient to support a 
claim of CUE.  The standard for CUE is very high: the error 
must be undebatable.  The veteran must assert more than mere 
disagreement with how the facts of the case were weighed or 
evaluated.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 [1993].    
Applying this rigorous standard, the Board cannot say that 
the evidence in this case compels a finding of CUE.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, dismissal is more appropriate.  
As stated above, the primary focus of the veteran's argument 
was that the RO failed to properly assess the evidence.  
Accordingly, such argument does not constitute a valid CUE 
claim, and thus warrants dismissal.  


ORDER

The claim of CUE in the April 1987 VA rating decision is 
dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


